{¶ 11} Everyone knows lawyers who take public defender cases are paid a pittance. The Ohio Administrative Code requires lawyers to be reasonably paid for their work. The county has violated the provision for years, if not forever. The only problem is that the county's violation of the provision results only in loss of reimbursement by the state. Enforcement must come from the state public defender's office.
 {¶ 12} The problem with this case is that the relators want what they cannot have, and do not want what they can have. They seem not to want the state to become involved — which is the one sure remedy for the problem. And they have abandoned the other claims, which may have been other avenues for redress. *Page 86